DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER NOTE
This corrected Notice of Allowability is being mailed in order to correct the punctuation at the end of claim 5 by way of Examiner’s Amendment below.  Additionally, the Examiner notes that numerous attempts to contact Tung-Yun McNally and Calvin H Chai were made, and multiple voicemails regarding the proposed Examiner’s Amendment were left, between February 9, 2021 – February 11, 2021.  However, no response was received. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 5. (Currently Amended) The camera module of claim 1, wherein:
a quantity of the plurality of camera units is five;
a quantity of the plurality of mounting holes of the bracket is five, the centers of four of the mounting holes are positioned on an arc of a schematic circle centered on another mounting hole; and
a quantity of the plurality of mounting grooves of the bracket is ten.



Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the previous notice of allowance mailed on October 7, 2020.
As for claim 7, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the previous notice of allowance mailed on October 7, 2020.
As for claims 2-6 and 8-15, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/LIN YE/Supervisory Patent Examiner, Art Unit 2697